 

Exhibit 10.2

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

SEQUENTIAL BRANDS GROUP, INC. (the “Company”), and David Conn (including your
successors, assigns, estate, heirs, executors and, administrators, which shall
be collectively hereinafter referred to as “you”) understand that your
employment with the Company has terminated effective as of the date set forth on
the attached Schedule “A” (the “Termination Date”), and agree to the following
(the “Agreement”) in full and final resolution of all matters between them.
Reference is made to your employment agreement dated January 6, 2020 by and
between you and the Company (as amended, the “Employment Agreement”).
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meaning set forth in the Employment Agreement.

 

1.

Following receipt of this signed Agreement and expiration of the revocation
period set forth below and subject to your compliance with the terms of this
Agreement, except as otherwise set forth in this Section 1 of this Agreement,
the Company will provide you with the payments, benefits and vesting
acceleration in accordance with Section 5(j)(ii) of the Employment Agreement as
follows: (a) $600,000 per Section 5(j)(ii)(1) , which shall be paid over the
6-month period following the Termination Date in accordance with the Company’s
payroll practices and policies then in effect; (b) acceleration of vesting of
10,000 unvested RSUs (the “Unvested RSUs”); and (c) the Medical Continuation
Benefits as set forth in Section 5(j)(ii)(4) of the Employment Agreement and
Section 2 below. Further, you will be paid the Difference of $60,000 (as set
forth in the Second Amendment), which shall be paid over the 6-month period
following the Termination Date in accordance with the Company’s payroll
practices and policies then in effect. Further, the four (4) unused but accrued
vacation days will be paid to you within thirty (30) days of the Termination
Date. You acknowledge and agree that the Financial Target for the year ending
December 31, 2020, as approved by the Board, will not be met. As such, you
acknowledge and agree that you are not entitled to receive an Annual Bonus, or
any Pro Rata Bonus, for the year ending December 31, 2020 and as such Section
5(j)(ii)(2) of the Employment Agreement is null and void. For the avoidance of
doubt, your outstanding PSUs, totaling 22,500 unvested PSUs (the “Unvested
PSUs”) shall be forfeited as of the Termination Date and you shall have no
further rights with respect thereto; provided that if a Change of Control occurs
on or before the 60th day following the Termination Date, the PSUs that would
have vested on the date of the Change of Control had you been employed on that
date, shall vest. You represent that you have no equity or equity-type grants
with respect to shares of the Company’s common stock (including, but not limited
to, restricted shares, restricted share units, performance share units or stock
options) other than 2,552 shares of the Company’s common stock currently held on
your behalf in the Company’s account with Computershare, the Unvested RSUs and
the Unvested PSUs. For the avoidance of doubt the 2,552 shares of the Company’s
common stock held on your behalf in the Company’s account with Computershare,
the 10,000 Unvested RSUs and 22,500 Unvested PSUs are the post 1-40
reverse-split amounts of your unvested RSUs and unvested PSUs.

 

Further, you acknowledge and confirm that you have resigned as a member of the
boards of directors of the Company and its subsidiaries effective as of October
27, 2020.

 



 

 

 



2.All of your benefits coverage (which includes your dependents) shall end as
set forth on the attached Schedule A. Note that under COBRA, you have the option
to extend your health care coverage for up to eighteen months or any greater
period required by state law. To the extent that you elect under COBRA to extend
certain benefits, the Company will credit your COBRA account at ADP Totalsource
for the full cost of such COBRA with respect to the Company’s group health
insurance plans in which you participated immediately prior to the Termination
Date for you and your eligible dependents, as the case may be, until the
earliest of (a) you or your eligible dependents, as the case may be, cease to be
eligible under COBRA and (b) twelve (12) months following the Termination Date.
After such period of time, you shall be responsible for paying for the entire
premium for such benefits directly. Further information regarding COBRA and the
applicable forms shall be provided under separate cover. If you have a Flexible
Spending Account, you shall have ninety (90) days from your Termination Date to
claim eligible expenses incurred on or prior to your Termination Date; provided
that you may have an opportunity to elect under COBRA to continue to make
contributions to your health Flexible Spending Account through the remainder of
the calendar year in which the Termination Date occurs, in which case (and
provided you made such contributions) you would be able, for a period of ninety
(90) days from the end of such calendar year, to claim eligible expenses
incurred through the end of such calendar year. Regardless of whether you sign
this Agreement, you will be paid out for the number of days of accrued, unused
vacation set forth on the attached Schedule A.

 

3.Your ability to contribute to the Company’s 401(k) plan will cease effective
the Termination Date. Further information and important tax information will be
provided under separate cover.

 

4.You agree to direct all prospective employers seeking employment references to
contact in writing the Human Resources Department, or such other person as the
Company may designate from time to time. When contacted in such manner,
consistent with Company policy, the Company shall only provide your dates of
employment and title to such prospective employers.

 

5.In consideration of the Company’s agreements set forth in this Agreement,
subject to paragraph 8 below, you release and forever discharge the Company and
its current and former subsidiaries and affiliates, the current and former
officers, directors, agents, and employees of each of the foregoing and the
successors and assigns of each of the foregoing (which shall be collectively
hereinafter referred to as the “Representatives”) from any and all causes of
action, claims, demands, damages, liabilities, liens, costs and expenses
(including without limitation attorneys’ fees) (collectively, “Claims”) of every
kind and nature whatsoever, whether known or unknown, related in any way to any
acts, failures to act, omissions, facts or circumstances occurring on or prior
to the date of this Agreement, including but not limited to any and all Claims
(a) arising out of or in any way related to your employment with the Company
and/or the termination of such employment, including without limitation Claims
in connection with the Employment Agreement or for additional salary, bonus,
incentive, commission, benefits, expenses, vacations, back pay or front pay; (b)
in tort, including but not limited to wrongful or retaliatory discharge in
violation of public policy, emotional distress, slander, defamation, and
interference with contractual relations; (c) in contract, whether express or
implied; (d) under any Company policy, procedure, benefit plan or other
agreement; or (e) under any and all federal, state or local laws or ordinances,
including but not limited to Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967 (“ADEA”), the Employee Retirement Income Security Act (excluding those
involving vested benefits in the Company’s 401(k) plan), the Federal Family and
Medical Leave Act, the Sarbanes-Oxley Act, the New York State Human Rights Law,
the New York Labor Law, the New York City Human Rights Law, the New Jersey Law
Against Discrimination, and the New Jersey Conscientious Employee Protection
Act, the California Labor Code, The California Fair Employment Practices Act,
The California Unruh Civil Rights Act, The Illinois Human Rights Act, the
Illinois Wage Payment and Collection Law, The Illinois Equal Wage Act and the
Illinois Minimum Wage Law for harassment or discrimination on the basis of any
protected classification, whistle blowing, or retaliation of any kind; or any
other cause of action. You represent and warrant that you are the sole and
lawful owner of all right, title and interest in and to every Claim and other
matter that you are releasing hereby and that no other party has received any
assignment or other right of substitution or subrogation to any such Claim or
matter. You also represent that you have the full power and authority to execute
this Agreement on behalf of yourself and the other parties that may be included
in the definition of “you” above. However, notwithstanding the foregoing, you
are not releasing, and for the avoidance of doubt Claims do not include, your
rights, if any (x) to payment of any authorized but unreimbursed business
expenses incurred prior to the termination of your employment with the Company
or any of its subsidiaries in accordance with Section 4(e) of the Employment
Agreement, (y) as a shareholder of the Company and (z) to be indemnified
pursuant to Section 8 of the Employment Agreement or pursuant to any other
agreements to which you may be entitled to indemnification.

 



 

 

 

6.You are not waiving any rights you may have to: (a) your own vested accrued
employee benefits under the Company’s health, welfare, or retirement benefit
plans as of the Termination Date; (b) benefits and/or the right to seek benefits
under applicable workers’ compensation and/or unemployment compensation
statutes; (c) pursue claims which by law cannot be waived by signing this
Agreement; (d) enforce this Agreement; and/or (e) challenge the validity of this
Agreement.

 

Nothing in this Agreement prohibits or prevents you from filing a charge with or
participating, testifying, or assisting in any investigation, hearing, or other
proceeding before the U.S. Equal Employment Opportunity Commission, the National
Labor Relations Board or a similar agency enforcing federal, state or local
anti-discrimination laws. However, to the maximum extent permitted by law, you
agree that if such an administrative claim is made to such an
anti-discrimination agency, you shall not be entitled to recover any individual
monetary relief or other individual remedies.

 

In addition, nothing in this Agreement, including but not limited to the release
of Claims nor the confidentiality and non-disparagement clauses, prohibits you
from: (1) reporting possible violations of U.S. law or regulations, including
any possible securities laws violations, to any governmental agency or entity,
including but not limited to the U.S. Department of Justice, the U.S. Securities
and Exchange Commission, the U.S. Congress, or any agency Inspector General; (2)
making any other disclosures that are protected under the whistleblower
provisions of law or regulations in the U.S.; or (3) otherwise fully
participating in any U.S. governmental whistleblower programs, including but not
limited to any such programs managed by the U.S. Securities and Exchange
Commission and/or the Occupational Safety and Health Administration or from
receiving individual monetary awards or other individual relief by virtue of
participating in such whistleblower programs.

 

7.You understand, subject to the narrow limitations in paragraph 6 above, and
agree that this Agreement extinguishes all claims you may have against the
Company and its Representatives, whether such claim is currently known or
unknown, vested or contingent, foreseen or unforeseen. You understand that if
any fact concerning any matter covered by this Agreement is found hereafter to
be other than or different from the facts you now believe to be true, you
expressly accept and assume that this Agreement shall be and remain effective,
notwithstanding such difference in the facts.

 

8.You affirm, by signing this Agreement, that you have no potential or actual
claims against the Company or its Representatives regarding any issues relating
to or arising out of your employment, or the termination thereof (including,
without limitation, any workers’ compensation claims), and agree not to file any
such actions in court against the Company in any court, tribunal or other forum,
except for any action which may be necessary to enforce the terms of this
Agreement or a challenge to the validity of the waiver under the ADEA. You
further affirm that you have been paid and/or have received all compensation,
wages, bonuses, commissions, and/or benefits to which you may be entitled. You
also affirm that you have been granted any leave to which you were entitled
under the Family and Medical Leave Act or related state or local leave or
disability accommodation laws. You further affirm that you have no known
workplace injuries or occupational diseases and that you have not been
retaliated against for reporting any allegations of wrongdoing by the Company or
its officers, including any allegations of corporate fraud.

 



 

 

 

9.Section 7(d) of the Employment Agreement is hereby incorporated by reference.
To the extent of any conflict or inconsistency between the provisions of this
paragraph 9 and Section 7(d) of the Employment Agreement, Section 7(d) of the
Employment Agreement shall govern. You agree that you shall immediately turn
over to the Company any property, material, documents and/or equipment furnished
to and/or maintained by you, in whatever form of media (including in printed
form or stored magnetically, optically or electronically) in connection with
your employment with the Company in accordance with Section 7(d) of the
Employment Agreement. You shall promptly submit to the Company a reimbursement
request, with appropriate supporting documentation, for any outstanding expenses
that may be reimbursable under the Company’s regular policy. You shall promptly
pay any expenses that you incurred with respect to which the Company could be
liable (e.g., expenses incurred on the Company’s corporate credit card); if
those expenses were properly incurred in connection with the Company’s business,
you shall submit those expenses with appropriate supporting documentation to the
Company and the Company shall reimburse you therefor.

 

10.In accordance with Section 6 of the Employment Agreement, you agree that you
will not disclose or use for any purpose any trade secrets or proprietary or
confidential information about the Company or its Representatives, whether or
not marked as being confidential and irrespective of the form of communication,
including oral as well as written and electronic communication, acquired by you
during your employment; provided, however, that you shall not be held liable
under federal or state trade secret law or this or any other agreement for
making a disclosure of a trade secret or other confidential information in
confidence to an attorney or government official for the purpose of
investigating or reporting a suspected violation of law or in a court filing
under seal. As used in this Agreement, “confidential information” shall have the
same meaning ascribed to such term under Section 6 of the Employment Agreement.

 

11.You acknowledge that any agreements addressing Work for Hire, Confidentiality
and Non-Disclosure, Non-Competition, Non-Solicitation and/or Mutual
Nondisparagement that you signed upon accepting or during employment with the
Company or its subsidiaries, including as set forth in Sections 6 and 7 of the
Employment Agreement, are hereby incorporated by reference and you hereby
reaffirm your obligations as set forth in such agreements(s).

 



 

 

 

12.[Reserved].

 

13.[Reserved.]

 

14.You agree to reasonably cooperate with the Company, its subsidiaries and
affiliates, and all of its and their past and present subsidiaries, affiliates,
predecessors, successors and assigns, their legal counsel and designees
regarding any current or future Claim, investigation (internal or otherwise),
inquiry or litigation relating to this matter with which you were involved or
had knowledge or which occurred during your employment, with such assistance
including, but not limited to, meetings and other consultations, signing
affidavits and documents that are factually accurate, attending depositions and
providing truthful testimony (in each case, without requiring a subpoena);
provided, however, that the Company will reimburse you for your reasonable
expenses (including reasonable attorneys’ fees and travel expenses) actually
incurred by you in connection with such cooperation, and, to the extent that the
you are required to spend substantial time on such matters and are not receiving
severance benefits pursuant to Section 5(j)(ii)(1) of the Employment Agreement
while providing such cooperation, the Company shall compensate you at an hourly
rate based on your Base Salary as of the Termination Date.

 

15.You agree to notify the Company within a reasonable period of time should you
learn of a subpoena or other court order requiring your participation in any
legal proceeding relating to or stemming from your employment with the Company.
“Reasonable period of time” means sufficiently in advance of the date on which
you must respond to such subpoena or other court order so that the Company can
intervene to challenge or quash such subpoena or other court order.

 

16.You understand that if you should violate any provision of this Agreement,
the Company may take legal action to enforce the Agreement and may be entitled
to any and all other equitable and legal remedies which may be available to it
including monetary damages. You acknowledge that your compliance with paragraphs
11 through 15 of this Agreement is necessary to protect the business and
goodwill of the Company, and that a breach may result in irreparable and
continuing damage to the Company, for which money damages may not provide
adequate relief. Consequently, you agree that, in the event you breach, or
threaten, or attempt to breach these provisions of the Agreement, the Company
may seek temporary restraining orders and preliminary or permanent injunctions
in order to prevent the occurrence of continuation of such harm and money
damages insofar as they can be determined. You acknowledge that these provisions
are reasonably and properly required for the protection of the Company.

 



 

 

 

17.The parties acknowledge that this Agreement is not an admission on either of
their parts. Accordingly, this Agreement may not be admissible in any forum as
an admission of any kind; provided that this sentence shall not prohibit either
party from admitting into evidence the terms of this Agreement for the sole
purpose of enforcing such terms. The parties further agree that questions
regarding the interpretation of the language of the Agreement shall not be
presumptively interpreted against the drafter as the Agreement is a product of
negotiations between the parties.

 

18.You acknowledge and understand that:

 

(a)the above-referenced consideration represents the total payments you will
receive from the Company in return for signing this Agreement and exceeds that
to which you would otherwise be entitled;

 

(b)you shall no longer be considered an employee of the Company after the
Termination Date, and therefore, that the benefits of employment, other than
those specifically referenced in this Agreement, will not be available after
such date;

 

(c)you are not entitled to any additional payments under the Company’s policies,
benefit or commission plans, or any expressed or implied agreement with the
Company other than as set forth in this Agreement;

 

(d)it is in exchange for the good and sufficient consideration provided in this
Agreement that you agree to the provisions herein; and

 

(e)you have received and agree to Schedule A attached hereto.

 

19.All employees in the Corporate division of the Company were eligible to be
selected for separation from employment as part of the Corporate division Fall
2020 Restructuring Program. Eligible employees were selected for separation
based on various reasons including, but not limited to, the elimination of
certain positions due to the transfer of certain functions to other divisions of
the Company and attendant reductions to positions in the Company based on
business needs. You acknowledge receipt of the attached Schedule B which
contains information regarding the job titles and ages of all eligible employees
selected and not selected for separation of employment as part of the
restructuring.

 



 

 

 

20.You acknowledge that you have the right, and have been advised by the
Company, to consult with an attorney, and that you have done so to the extent
you desired prior to executing this Agreement. You understand that you are
entitled to fully consider this Agreement for a period of up to forty-five (45)
days. In the event you sign the Agreement prior to the expiration of the time to
consider this Agreement, the remaining time shall be waived. Further, this
Agreement shall not become effective or enforceable, nor shall any consideration
be paid, until after both parties have signed it and eight days have elapsed
from you executing it, providing you have not revoked your Agreement in writing
before that date as you may revoke this Agreement for up to seven (7) days
following its execution by sending written notice to the attention of Liz Nissen
at the Company and personally delivering it or postmarking it prior to the end
of such seven (7) day period.

 

 

21.Should any provision of this Agreement be held to be illegal, void or
unenforceable, such provision shall be of no force and effect. However, the
illegality or unenforceability of any such provision shall have no effect upon,
and shall not impair the enforceability of, any other provision of this
Agreement.

 

22.This Agreement, the agreements evidencing any outstanding equity awards and
the Employment Agreement (collectively, for purposes of this paragraph 22,
“Agreement”) contain the complete understanding between the Company and you
related to the subject matter hereto, and supersede all prior agreements and
understandings between the Company and you related to the subject matter of this
Agreement. Each party agrees that it is not relying on any representations,
whether written or oral, not set forth in this Agreement, in determining to
execute this Agreement. This Agreement may not be modified, changed or altered
by any oral promise or statement, nor shall any written modification of this
Agreement be binding on the Company until such modification is approved in
writing by an officer of the Company. In signing this Agreement, the parties are
not relying on any fact, statement or assumption not set forth in this
Agreement.

 

23.You may not assign any of your rights or obligations under this Agreement
without obtaining the express written consent of the Company. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of each
party’s respective successors and permitted assigns. This Agreement is made
under, and shall be governed by and construed under, the laws of the State of
New York, without reference to principles of choice of law that might call for
application of the substantive law of another jurisdiction. The federal and
state courts located in New York County, New York, shall have sole and exclusive
jurisdiction over any dispute arising out of or relating to this Agreement, and
each party hereby expressly consents to the jurisdiction of such courts and
waives any objection (whether on grounds of venue, residence, domicile,
inconvenience of forum or otherwise), to such a proceeding brought before such a
court.

 

 

 



 

By signing below, the Company and you indicate that they have carefully read and
understood the terms of this Agreement and the attached Schedules, enter into
this Agreement knowingly, voluntarily and of their own free will, understand its
terms and significance and intend to abide by its provisions without exception.

 



SEQUENTIAL BRANDS GROUP, INC.                       By:             Date        
        David Conn   Date  



 



 

 

 

Schedule A

 

 

 

Name: David Conn

 

Termination Date: October 30, 2020

 

 

Consideration subject to your compliance with the Agreement:

 

Payments specified in paragraph 1, less applicable withholdings

 

 

Benefits:

 

Last day of benefits coverage: October 30, 2020

 

Medical, Dental, Vision – October 31, 2020

401k – Termination Date – N/A

 

Note: Certain benefits such as health insurance may be continued at your own
expense pursuant to COBRA and state law.



 

 



 

 